Citation Nr: 0940422	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for disability of the 
bilateral upper extremities, to include as due to the 
Veteran's service-connected posttraumatic chronic cervical 
strain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1969 to 
April 1973.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded August 2008 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although a claimant may describe only one particular disorder 
in a service connection claim, the claim should not 
necessarily be limited to that disorder.  The  VA should 
consider: the claimant's description of the claim, the 
symptoms the claimant describes, and information the claimant 
submits or VA develops and obtains in connection with the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, 
the nature of the disability for which he is seeking benefits 
mainly involves his bilateral upper extremities.  
Accordingly, the issue has been redescribed since the August 
2008 Board remand as reflected in the first page of this 
decision.    


FINDING OF FACT

Bilateral upper extremity radiculopathy is related to the 
Veteran's service-connected posttraumatic chronic cervical 
strain with degenerative disc disease.


CONCLUSION OF LAW

Bilateral upper extremity radiculopathy is proximately due to 
the Veteran's service-connected posttraumatic chronic 
cervical strain with degenerative disc disease.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for bilateral upper extremities, to 
include as due to the Veteran's service-connected 
posttraumatic chronic cervical strain with DDD.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that all theories of entitlement--direct and 
secondary--must be considered.  See Hodge v. West, 155 F.3d 
1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress 
expects the VA "to fully and sympathetically develop the 
veteran's claim to its optimum before deciding it on the 
merits").       

Service treatment records show that the Veteran was treated 
for his bilateral upper extremities.  A September 1970 line 
of duty determination shows a preliminary diagnosis of right 
elbow laceration.  It was noted that the Veteran was walking 
on the edge for the road when he was struck by a car from 
behind.  A September 1970 clinical record cover sheet shows 
right shoulder contusion.  An October 1970 letter from South 
Warwickshire Hospital reveals when the Veteran was treated, 
he had a small laceration of the inner aspect of his right 
elbow, some bruising over the right shoulder region and 
abrasions on both hands; and it was noted that there were no 
abnormal neurological signs.  A December 1972 service 
treatment record shows that the Veteran was seen for 
bilateral shoulder pain.  While a January 1973 separation 
examination shows clinical evaluation of the upper 
extremities were marked as both normal and abnormal, the 
Board notes that posterior cervical myalgia was noted.  In 
January 1973 and February 1973, the Veteran was seen again 
for his shoulder.  A March 1973 service treatment record 
shows that the Veteran complained of pain in both shoulders, 
and tingling and subjective numbness in the ulnar border of 
both hands.  A March 1973 medical board evaluation shows that 
the Veteran complained of dizziness with associated pain in 
neck, shoulders and arms; and the diagnosis was cervical 
spondylosis.  An April 1973 treatment record shows that he 
was seen for mild bilateral ulnar entrapment at elbow.  

Post service, a March 1992 letter from Duncan Bowell, M.D. 
showed that the Veteran had constant neck pain and pain into 
his right shoulder and a feeling of numbness in his right 
hand, especially the right thumb and index finger.  Dr. 
Bowell reported that these findings were confirmed with nerve 
conduction studies.  

A March 1994 VA treatment record shows that the Veteran 
complained of pain and paresthesias radiating down the ulnar 
aspect of both upper extremities and the lateral aspects of 
both legs to the feet.  The VA treatment record revealed that 
this was an abnormal study with electrophysiologic evidence 
of a mild left C7-T1 radiculopathy; and that an early left L4 
radiculopathy may also be present.  The VA treatment record 
further revealed no evidence of other radiculopathy, 
polyneuropathy, plexopathy or myopathy.

A July 2002 VA treatment record shows that a study was 
conducted because right ulnar neuropathy was ruled out.  It 
was noted that the Veteran complained of pain in both elbows 
and cramping of hands for approximately 22 years after being 
struck by an 18 wheeler while in service.  It was 
additionally noted that he was diagnosed with cervical and 
lumbar spondylosis with ulnar compression neuropathy in the 
past.  Interpretation of findings show: (1) abnormal study; 
(2) electrodiagnostic findings were compared with sensory 
neuropathy as diagnosed on earlier electromyograph 
emergency/nerve conduction studies (EMG/NCS) of October 2001; 
and (3) no electrodiagnostic evidence of right ulnar nerve 
entrapment.  In a July 2002 addendum, it was noted that after 
testing the Veteran, all of his nerves tested small, which 
suggested sensory polyneuropathy.

A June 2003 private treatment record shows that Marshall S. 
Fruman, M.D., F.A.C.S. diagnosed bilateral carpal tunnel 
syndrome.

In a July 2003 letter, Jonathan B. Shaffer, M.D. stated that 
he had briefly reviewed the Veteran's military records and 
that the Veteran was diagnosed with ulnar neuropathy and 
ulnar entrapment sydrome in 1973.  He stated that the Veteran 
continued to suffer hand pain and that it was at least as 
likely as not related to the bilaterally ulnar nerve 
entrapment from the Veteran's service.  

An August 2003 VA treatment record shows an assessment that 
included bilateral wrist pain-EMG suggestive of 
polyneuropathy.

The Veteran was afforded a VA examination in October 2003.  
After reviewing the claims file and after examining and 
interviewing the Veteran, the VA examiner diagnosed chronic 
posttraumatic neck pain with radicular features most likely 
related to underlying degenerative disc disease involving the 
cervical spine with associated spinal stenosis contributed by 
a previous history of neck trauma.  The VA examiner continued 
that there is no clinical or electrodiagnostic evidence of 
ulnar neuropathy (entrapment at the elbows).  

The VA examiner noted that the Veteran has been suffering 
from chronic neck pain, stiffness and radicular 
symptomatology involving the upper and lower extremities 
since the auto-pedestrian accident in 1970.  The VA examiner 
stated that the Veteran reported symptoms suggestive of 
radiculopathy since the past several years and that EMG 
examination have been inconsistent.  The VA examiner noted 
that some of the EMG's suggested evidence of mild 
radiculopathy while more recent ones have suggested 
otherwise.

The VA examiner stated that clinically, sensory examination 
was difficult to perform and that the most consistent 
findings were perhaps decreased sensations in the bilateral 
C7-C8 dermatomes.  It was observed that there was no clinical 
evidence of ulnar neuropathy [entrapment] at the elbows, and 
that the Veteran's recent EMG and NCS were also negative for 
any evidence of ulnar neuropathy.  The VA examiner stated 
that these findings were consistent with bilateral carpal 
tunnel syndrome (clinically inconsistent).  The VA examiner 
reported that an EMG performed at the Houston VA medical 
center revealed evidence of sensory peripheral neuropathy.  

As noted by the Board in August 2008, the VA examiner did not 
provide an opinion in October 2003 as to the etiology of the 
bilateral carpal tunnel syndrome.  With conflicting medical 
evidence as to what disability was present and given the 1973 
in-service medical findings, the Board remanded the claim for 
a VA examination and opinion as to whether the Veteran's 
current disability (however diagnosed) is causally related to 
his active duty service.  

The Veteran was afforded another VA examination in January 
2009 pursuant to the August 2008 Board remand.  After 
reviewing the claims file and after interviewing and 
examining the Veteran, the VA examiner acknowledged the auto-
pedestrian accident in service, and that the Veteran has been 
suffering from chronic pain and stiffness of the neck and 
shoulder.  The Veteran stated that the neck pain would 
intermittently radiate down both upper extremities, primarily 
involving the medial border of the arm and forearm up to the 
fourth and fingers bilaterally.  

The VA examiner noted that the Veteran had undergone 
extensive evaluation which led to the diagnosis of underlying 
severe degenerative disc disease involving the cervical spine 
with associated spinal stenosis and neural foraminal 
stenosis.  It was additionally noted that the Veteran had 
undergone several EMG examinations that the VA examiner 
acknowledged that some were supportive, while others did not 
identify underlying radiculopathy.  The examiner noted that 
clinically, the Veteran's symptomatology is consistent with 
cervical radiculopathy and is also supported by the magnetic 
resonance imaging (MRI) findings.  The impression included 
bilateral upper extremity radiculopathy most likely secondary 
to underlying degenerative disc disease of the cervical 
spine.       

Service connection for bilateral upper extremity 
radiculopathy secondary to his service-connected cervical 
spine with DDD is therefore warranted.   

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board acknowledges that RO letters in August 
2003 and December 2008 did not inform the Veteran of the 
manner in which disability ratings and effective dates are 
assigned.  The Board notes that the RO will take appropriate 
action in the course of implementing this grant of service 
connection, and the Veteran may always file a timely notice 
of disagreement if he wishes to appeal from the downstream 
determination. 


ORDER

Entitlement to service connection for bilateral upper 
extremity radiculopathy due to the Veteran's service-
connected posttraumatic chronic cervical strain is warranted.  
The appeal is granted to this extent.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


